Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response application filed 12/12/2019 in which the claims 1-20 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 12/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4. 	Claims 11-20 are objected to because of the following informalities:  
 	Claim 11 recites: “A wireless transmit/receive unit (WTRU) for coding 360-degree video content, the WTRU comprising...”,   and Claims 12-20 recite “The WTRU of claim 11”,  Appropriate correction is required for preamble to recite “ A apparatus for coding..” in claim 11, and “The apparatus of claim 11..” in claims 12-20.

Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. 	Claims 3, 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 3, 13 does not point out how the said “adjustment factor” and the number of “derivatives” are linked.

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

10. 	Claims 1-2, 4, 6-7, 10-12, 14, 16-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (Algorithm descriptions of projection format conversion and video quality metrics in 360Lib , JVET, ISO/IECJTC1/SC29/WG11/N16888, Hobart, AU, April , pp.1-32 (IDS provided 12/12/2019) in view of Sun et al. (WS-PSNR for 360 Video Quality Evaluation, Zhejiang University, ISO/I EC JTC1/SC29/WG11 MPEG2016/M38551, Geneva, CH, Mav 2016, 3 pages (IDS provided 12/12/2019).

 	Regarding claim 1, Ye discloses a method for coding 360-degree video content (Abstract, section 1 teaches of 360-degree video coding), the method comprising: identifying a first sampling position in a first projection format and a second sampling position in a second projection format, the second sampling position relating to the corresponding first sampling position via a transform function (section 3  teaches of conversion between two projection formats performed face to face, each sample position (fd, md, nd) on the destination projection plane, maps it to the corresponding (X,Y, Z) in the 3D coordinate system, finds the corresponding sample position (fs, ms, ns) on the source projection pane, and sets the sample value at (fd, md, nd) based on the sample value at (fs, ms, ns), Table 1 teaches the number of common projection formats in 360-degree video); identifying a reference parameter weight for the first sampling position (Section 4 Table 13, Fig.15  teaches the WS-PSNR in which distortion at each sample position is weighted, section  4.2.2 teaches of WS-PSNR weight as computed for CMP projection format); calculating an section 4.2 WS-PSNR weight as computed for the destination projection formats); and applying the adjusted parameter weight to the second sampling position in the second projection format when coding the 360-degree video (section 4.2).  
 	Ye does not explicitly disclose determining an adjustment factor associated with the reference parameter weight for the first sampling position based on the transform function between the first sampling position and the second sampling position; based on the reference parameter weight for the first sampling position and the adjustment factor associated with the reference parameter weight for the first sampling position. However Sun discloses determining an adjustment factor associated with the reference parameter weight for the first sampling position based on the transform function between the first sampling position and the second sampling position (section 1 & equation 1-2 & fig. 1 teaches of  W (I, j) as the scaling factor of area from equirectangular to unit spherical surface and fig. 2 teaches of the scaling factor for equi-rectangular, cubic, OHP and ISP); calculating an adjusted parameter weight for the second sampling position  based on the reference parameter weight for the first sampling position and the adjustment factor associated with the reference parameter weight for the first sampling position (Section 1 equations 3-4 & fig, 2 teaches of the scaling factor and WS-PSNR for different format is obtained & area mapping of patch (weight)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for performing projection formats conversion between various projection formats and computing WS-PSNR for projection formats and sampling position of Ye with the method 

 	Regarding claim 2, Ye further discloses the method, wherein the first projection format comprises a cube map projection (CMP) format, and the second projection format comprises at least one of an unicube map projection (UNICMP) format, an equi-angular cubemap (EAC) format, an adjusted cubemap projection (ACP) format, or a hybrid cubemap projection (HCP) format (sections 4.2.2 teaches of WS-PSNR calculation for CMP and Section 4.2.6 teaches of WS-PSNR calculation for ACP).

 		Regarding claim 4, Ye further discloses the method, wherein the reference parameter weight is identified based on a location of the first sampling position in the first projection format (section 4.2 teaches of WS-PSNR for the sample position for projection formats & fig. 18-23 teaches weight distribution where locations with larger weights are shown with higher intensity levels). 

 	Regarding claim 6, Ye further discloses the method, wherein the reference parameter weight comprises a first weighted spherically uniform peak signal-to-noise ratio (WS-PSNR) weight and the adjusted parameter weight comprises a second WS-PSNR weight (section 4.2 equations 71-72 teaches of WS-PSNR calculating based on the projection plane and different weights derived for different projection formats ).

section 1 & equation 1-4 & figs. 1-2 teaches of  W (I, j) as the scaling factor of area from equirectangular to unit spherical surface and width and height  (equation 1) and WS-PSNR for different formats). Motivation to combine as indicated in claim 1.

 	Regarding claim 10, Ye further discloses the method, wherein the transform function is defined by parameters received in a bitstream (Section 3 teaches of the picture of a given projection format stored face by face & conversion between two projection formats).

	Regarding claim 11, Ye discloses a wireless transmit/receive unit (WTRU) for coding 360-degree video content (Abstract, section 1 teaches of 360-degree video coding),  the WTRU comprising: a processor configured to:  - 34 -WO 2019/006336PCT/US2018/040343 identify a first sampling position in a first projection format and a second sampling position in a second projection format, the second sampling position relating to the corresponding first sampling position via a transform function (section 3  teaches of conversion between two projection formats, each sample position (fd, md, nd) on the destination projection plane, maps it to the corresponding (X,Y, Z) in the 3D coordinate system, finds the corresponding sample position (fs, ms, ns) on the source projection pane, and sets the sample value at (fd, md, nd) based on the sample value at (fs, ms, ns); identify a Section 4 Table 13, Fig.15  teaches the WS-PSNR in which distortion at each sample position is weighted, section  4.2.2 teaches of WS-PSNR weight as computed for CMP projection format); calculate an adjusted parameter weight for the second sampling position (section 4.2 WS-PSNR weight as computed for the destination projection formats); and apply the adjusted parameter weight to the second sampling position in the second projection format when coding the 360-degree video (section 4.2).  
 	Ye does not explicitly disclose determine an adjustment factor associated with the reference parameter weight for the first sampling position based on the transform function between the first sampling position and the second sampling position; calculate an adjusted parameter weight for the second sampling position based on the reference parameter weight for the first sampling position and the adjustment factor associated with the reference parameter weight for the first sampling position. However Sun discloses determine an adjustment factor associated with the reference parameter weight for the first sampling position based on the transform function between the first sampling position and the second sampling position (section 1 & equation 1-2 & fig. 1 teaches of  W (I, j) as the scaling factor of area from equirectangular to unit spherical surface and fig. 2 teaches of the scaling factor for equi-rectangular, cubic, OHP and ISP); calculate an adjusted parameter weight for the second sampling position based on the reference parameter weight for the first sampling position and the adjustment factor associated with the reference parameter weight for the first sampling position (Section 1 equations 3-4 & fig, 2 teaches of the scaling factor and WS-PSNR for different format is obtained & area mapping of patch (weight)). It would have been obvious to one having ordinary skill in the art 

 	Regarding claim 12, Ye further discloses the WTRU, wherein the first projection format comprises a cube map projection (CMP) format, and the second projection format comprises at least one of an unicube map projection (UNICMP) format, an equi-angular cubemap (EAC) format, an adjusted cubemap projection (ACP) format, or a hybrid cubemap projection (HCP) format (sections 4.2.2 teaches of WS-PSNR calculation for CMP and Section 4.2.6 teaches of WS-PSNR calculation for ACP).  

 	Regarding claim 14, Ye further discloses the WTRU, wherein the reference parameter weight is identified based on a location of the first sampling position in the first projection format (section 4.2 teaches of WS-PSNR for the sample position for projection formats & fig. 18-23 teaches weight distribution where locations with larger weights are shown with higher intensity levels).

 	Regarding claim 16, Ye further discloses the WTRU, wherein the reference parameter weight comprises a first weighted spherically uniform peak signal-to-noise ratio (WS-PSNR) weight and the adjusted parameter weight comprises a second WS-PSNR section 4.2 equations 71-72 teaches of WS-PSNR calculating based on the projection plane and different weights derived for different projection formats).
 	
 	Regarding claim 17, Sun further discloses the WTRU, wherein the processor for applying the adjusted parameter weight to the second sampling position in the second projection format is further configured to: determine the second WS-PSNR weight for the second sampling position by adjusting the first WS- PSNR weight for the first sampling position using the adjustment factor (section 1 & equation 1-4 & figs. 1-2 teaches of  W (I, j) as the scaling factor of area from equirectangular to unit spherical surface and width and height  (equation 1) and WS-PSNR for different formats). Motivation to combine as indicated in claim 11.

 	Regarding claim 20, Ye further discloses the WTRU, wherein the transform function is defined by parameters received in a bitstream (Section 3 teaches of the picture of a given projection format stored face by face & conversion between two projection formats).

11.	Claim 5, 9, 15, 19  are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (Algorithm descriptions of projection format conversion and video quality metrics in 360Lib , JVET, ISO/IECJTC1/SC29/WG11/N16888, Hobart, AU, April , pp.1-32 (IDS provided 12/12/2019) in view of Sun et al. (WS-PSNR for 360 Video Quality Evaluation, Zhejiang University, ISO/I EC JTC1/SC29/WG11 MPEG2016/M38551, Geneva, CH, Mav 2016, 3 pages (IDS provided 12/12/2019)  and Hendry et al. (AHG8:   


 	Regarding claim 5, Ye in view of Sun discloses the method of claim 1, Ye in view of Sun does not explicitly disclose wherein applying the adjusted parameter weight to the second sampling position in the second projection format further comprising: determining a quantization parameter for a transform-coded portion of the 360-degree video content associated with the second sampling position in the second projection format based on the adjusted parameter weight. However Hendry discloses  wherein applying the adjusted parameter weight to the second sampling position in the second projection format further comprising: determining a quantization parameter for a transform-coded portion of the 360-degree video content associated with the second sampling position in the second projection format based on the adjusted parameter weight (section 2 teaches of distortion applied non-uniformly across 360 picture , QP value for encoding using equation (1) is calculated where w is the weight generated based on the weight used for calculating the WS-PSNR).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for computing WS-PSNR for projection formats and sampling position  using scaling factor of area for projection and mapping of patch of Ye in view of Sun with the method for encoding 360 degree video with ERP projection by using adaptive QP at CTU level based 

 	Regarding claim 9, Ye in view of Sun discloses the method of claim 1, Ye in view of Sun does not explicitly disclose, wherein applying the adjusted parameter weight to the second sampling position in the second projection format further comprising: determining a weighted sum of absolute difference (SAD) between the first sampling position and the second sampling position using the adjusted parameter weights. However Hendry discloses wherein applying the adjusted parameter weight to the second sampling position in the second projection format further comprising: determining a weighted sum of absolute difference (SAD) between the first sampling position and the second sampling position using the adjusted parameter weights. (Section 2 teaches of the WS-PSNR and sum of weight and normalized weight is obtained). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for computing WS-PSNR for projection formats and sampling position  using scaling factor of area for projection and mapping of patch of Ye in view of Sun with the method for normalizing the WS-PSNR weigh taking into account the resolution of 360 degree of Hendry in order to provide a system to improve the compression efficiency of 360 degree by modulating the distortion 

 	Regarding claim 15, Ye in view of Sun discloses the WTRU, Ye in view of Sun does not explicitly disclose wherein the processor for applying the adjusted parameter weight to the second sampling position in the second projection format is further section 2 teaches of distortion applied non-uniformly across 360 picture , QP value for encoding using equation (1) is calculated where w is the weight generated based on the weight used for calculating the WS-PSNR).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for computing WS-PSNR for projection formats and sampling position  using scaling factor of area for projection and mapping of patch of Ye in view of Sun with the method for encoding 360 degree video with ERP projection by using adaptive QP at CTU level based on the location of CTU in the picture of Hendry in order to provide a system in which  quality of viewpoints to be higher .

 	Regarding claim 19, Ye in view of Sun discloses the WTRU of claim 11, Ye in view of Sun does not explicitly disclose wherein the processor for applying the adjusted parameter weight to the second sampling position in the second projection format is further configured to: determine a weighted sum of absolute difference (SAD) between the first sampling position and the second sampling position using the adjusted parameter weights.  However Hendry discloses wherein the processor for applying the adjusted Section 2 teaches of the WS-PSNR and sum of weight and normalized weight is obtained). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for computing WS-PSNR for projection formats and sampling position  using scaling factor of area for projection and mapping of patch of Ye in view of Sun with the method for normalizing the WS-PSNR weigh taking into account the resolution of 360 degree of Hendry in order to provide a system to improve the compression efficiency of 360 degree by modulating the distortion 

12. 	Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (Algorithm descriptions of projection format conversion and video quality metrics in 360Lib, JVET, ISO/IECJTC1/SC29/WG11/N16888, Hobart, AU, April, pp.1-32 (IDS provided 12/12/2019) in view of Sun et al. (WS-PSNR for 360 Video Quality Evaluation, Zhejiang University, ISO/I EC JTC1/SC29/WG11 MPEG2016/M38551, Geneva, CH, Mav 2016, 3 pages (IDS provided 12/12/2019)  and  Sun et al. (hereinafter Yule Sun) AHG8: Stretching Radio Based Adaptive Quantization for 360 Video", JVET-F0072, Zhejiang University, Joint Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/I EC JTC 1/SC 29/WG 11, 6thMeeting: Hobart, AU, March 31 -April 7, 2017, pp. 1-4 ((IDS provided 12/12/2019)  


Section 1 stretching ratio is different on projection formats and for 360 video teaches the influence factor is stretching ratio, which is quall to weights derived in WS-PSNR and Distortion calculated using equation (2)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for computing WS-PSNR for projection formats and sampling position using scaling factor of area for projection and mapping of patch of Ye in view of Sun with the method of stretching ratio based on adaptive quantization for 360 video of Yule Sun in order to provide a system in order to make coding distortion in spherical space uniform.

 	Regarding claim 18, Ye in view of Sun discloses the WTRU of claim 11, Ye in view of Sun does not explicitly disclose wherein the processor for applying the adjusted parameter weight to the second sampling position in the second projection format is further configured to: determine at least one of a distortion or a quality measurement associated the second sampling position in the second projection format using the Section 1 stretching ratio is different on projection formats and for 360 video teaches the influence factor is stretching ratio, which is quall to weights derived in WS-PSNR and Distortion calculated using equation (2)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for computing WS-PSNR for projection formats and sampling position using scaling factor of area for projection and mapping of patch of Ye in view of Sun with the method of stretching ratio based on adaptive quantization for 360 video of Yule Sun in order to provide a system in order to make coding distortion in spherical space uniform.

Conclusion
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425